The opinion of the court was delivered by
Isham J.
The note on which this action is brought belongs to *663the estate of John Griswold. The fact that it was given in renewal of another note, which was left with the plaintiff by his father for collection, does not alter the legal title to it. The note was payable to his father, and belonged to his estate. When the plaintiff sued the note in his name, he stood as trustee for the estate, and any payment made to’ the estate, or to those representing it, was a good discharge of the note, as the plaintiff had no interest in it but as one of the executors, and as one of the residuary legatees. The note and its avails were assets belonging to the estate, and, until the estate was settled and the property divided, it was under the control of the executors, and payments made to, and releases executed by them, or a majority of them, is a good discharge of the claim. The judgment of the county court is affirmed.